Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-11, 14, 16, 18, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160148789) in view of Na (US 20140272185).
 	Regarding claim 1. Chen teaches in fig. 2a a plasma system ([0046-0048]), comprising: a dielectric window (insulating cover 22 [46]), an area surrounded by the dielectric window being configured as a first chamber (211 upper subcavity [47] surrounded by 22) and configured to accommodate plasma ([0049]); a first adapter (cavity wall of 21, fig. 2a) arranged under the dielectric window (fig 2a, 21 below 22), and an area surrounded by the first adapter being configured as a second chamber (212 lower subcavity surround by wall 21, fig. 2a); a lower electrode platform (23 located in lower 212 which contains ESC [52] which is well known in the art to contain an electrode that provides electrostatic chucking force) placed in the second chamber (fig. 2a), and configured to carry a workpiece ([52]); and a filter device (24/241 fig. 2a filter plate [48]) including a filter (24 w holes fig. 2a) member placed at an intersection of the first chamber and the second chamber (borders 211 212 fig. 2a) and including a plurality of through-holes (241 [48]) configured to filter out ions in the plasma when the plasma in the first chamber enters the second chamber through the through-holes ([49]); but does not teach a first extension member extending from the filter member in a first direction and placed over the first adapter, however Na teaches in figs. 3-5 a first extension member (rims of either 112, 114 [040-41]) extending from the filter member in a first direction and placed over the first adapter (extends laterally from the perforated plate/showerhead and over 1st adapter 118 which is a lower chamber sidewall similar to said 21) it would be obvious to those skilled in the art at invention time to modify Chen in order to add further structural integrity such as by resting and fixing flanges/extensions on each other [0040] which would prevent those parts getting loose or being wrongly aligned; and a second extension member (inner liner 28 [51]) extending from a position of the filter member (28 extends downwards from edge of 24 fig .2a) adjacent to the first extension member (the edge location of 24/28 is also near the modified flange from Na which is also at the edge of the perforated/filter plate, figs 3-5) to an inner side of the first adapter (fig 1a 28 also extends to inner side of 21) in a second direction (vertical direction fig. 2a) and configured to support the filter member (28 is directly below 24, resting on it), the second direction being perpendicular to the first direction (as disc, vertical is perp to lateral/horizontal).
 	Regarding claim 2. Chen in view of Na teaches the plasma system of claim 1, wherein the first extension member extends from an edge of the filter member in the first direction to provide an annular structure (see Na figs 3-5, the annular flange extending from edge of the showerhead/filter and is ring shaped).
 	Regarding claim 4, Chen in view of Na teaches the plasma system of claim 1, wherein the first extension member comprises: a first lower surface arranged over the first adapter; and a second lower surface, a position of the second lower surface in an axial direction of the filter member is higher than a position of the first lower surface in the axial direction of the filter member (via Na’s flange eg. that of 114 where the flange has a first lower horizontal main surface that rests on the side wall/first adapter and a second lower diagonal surface that is higher in y-direction than the lowest horizontal surface of the flange, fig. 5), 
 	Regarding claim 6. Chen in view of Na teaches the plasma system of claim 1, wherein in an axial direction of the filter member, a thickness of the filter member is greater than a thickness of the first extension member (in a y-axis direction, thickness of perforated 112 plate is more than that of the flange, Na fig. 4; furthermore, per MPEP 2144.04 it has been held that changes in relative proportions did not render the claims patentable).
 	Regarding claim 7. Chen in view of Na teaches the plasma system of claim 1, wherein in an axial direction of the filter member, a thickness of the filter member is less than or equal to a thickness of the first extension member (in y-axis, thickness subportion of perforated filter member is at least equal to whole thickness of the flange since whole thickness of the perforated is bigger than whole thickness of flange, i.e. taking the flange thickness and overlaying across thickness of perforate plate, overlaid portion of perforated plate is equal in thickness; also see MPEP 2144.04 for relative proportions).
 	Regarding claim 8. Chen in view of Na teaches the plasma system of claim 1, wherein an upper surface of the first extension member is coplanar with an upper surface of the filter member (vertical side connection portion of the perforated plate is flush with top of the flange, fig. 5 Na).
 	Regarding claim 9. Chen in view of Na teaches the plasma system of claim 1, wherein the second extension member includes a barrel-shaped structure and surrounds along a circumferential direction of the first adapter (the liner 28 would be barrel shaped since the chamber wall 21 on which the liner covers appears to be cylindrical since it is flush with filter member/circular, fig. 2a, b and also with the barrel shaped cover, fig. 4, 5 [59]; furthermore per MPEP 2144.04 it has been held that changes in shape were obvious matters of design choice).
 	Regarding claim 10. Chen in view of Na teaches the plasma system of claim 1, wherein: the first direction is along a radial direction of the filter member and away from a center axis of the filter member (see claim 1, fig. 2a, lateral direction is same as the claimed radial direction), and the second direction is downward along an axial direction of the filter member (claim 1, vert direction is same as downward axial direction).
 	Regarding claim 11. Chen in view of Na teaches the plasma system of claim 1, wherein the filter member has a consistent thickness at different positions in an axial direction of the filter member (fig. 2a 24 is same thickness across x axis direction).
 	Regarding claim 14. Chen in view of Na teaches the plasma system of claim 1, wherein a thickness of an edge portion of the filter member is greater than a thickness of a center portion of the filter member (when incorporating Na’s elevated flange structure in claim 1 based on Na Fig. 4, the perforated plate has a thicker edge portion/vertical extension in y direction relative to central thickness of perforate plate fig. 4 Na).
 	Regarding 16. Chen in view of Na teaches the plasma system of claim 1, but does not teach wherein an arrangement density of the plurality of through-holes ranges from 0.7 through-hole/cm2 to 3 through-holes/cm2, however Chen teaches in [48] the distribution density of the holes 421 affects regional processing and plasma variations and densities and thus is a result effective parameter; it would be obvious to those skilled in the art at invention time to optimize the claimed density in order to control the regional processing and plasma variations and densities; for optimization of ranges see MPEP 2144.05
 	Regarding claim 18. Chen in view of Na teaches the plasma system of claim 1, wherein the dielectric window has a hemispherical shape or a barrel shape (fig .2a hemisphere 22).
 	Regarding claim 20. Chen in view of Na teaches the plasma system of claim 1, wherein the filter device is made of a conductive material (coated metals [47]), the conductive material including aluminum (it would be obvious to those skilled in the art at invention time to use aluminum Na [41] as a perforated plate material that is compatible w semi process environment [41]).
	Regarding claim 22. Chen in view of Na teaches a filter device applied to a plasma system, comprising: a filter member placed at an intersection of a first chamber and a second chamber and including a plurality of through-holes configured to filter out ions from plasma when the plasma of the first chamber enters the second chamber through the through-holes; a first extension member extending from the filter member in a first direction and placed over a first adapter; and a second extension member extending from a position of the filter member adjacent to the first extension member to an inner side of the first adapter in a second direction and configured to support the filter member, the second direction being perpendicular to the first direction; wherein the plasma system includes: a dielectric window, an area surrounded by the dielectric window being configured as the first chamber and configured to accommodate the plasma; a first adapter arranged under the dielectric window, an area surrounded by the first adapter being configured as the second chamber; a lower electrode platform placed in the second chamber and configured to carry a workpiece (see claim 1 for all the above).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160148789) in view of Na (US 20140272185) further in view of Saywell (US 20100170438).
 	Regarding claim 3. Chen in view of Na teaches the plasma system of claim 1, but does not teach wherein a plurality of first extension members are included and arranged at an interval along a circumferential direction of the filter member, and each of the plurality of first extension members extends from an edge of the filter member in the first direction to from a protrusion structure, however Saywell teaches in fig. 3-8 a plurality of first extension members/extending lugs 20 [38] are included and arranged at an interval/equal interv circum see figs, along a circumferential direction of the filter member(along outer rim of perforated plates fig. 3-8), and each of the plurality of first extension members extends from an edge of the filter member in the first direction (they extend in lateral direction from edge of the perforate plate figs. 3-8) to from a protrusion structure (there are 3 protruding connecting pieces/small between edge of perforated plate and lug fig 3-8) it would be obvious to those skilled in the art at invention time to modify Chen in order to improve alignment and centering of the filter pieces [38 40].
Claim(s) 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160148789) in view of Na (US 20140272185) further in view of Okesaku (US 20090311869).
 	Regarding claim 12. Chen in view of Na teaches the plasma system of claim 11, but does not teach wherein a ratio of a depth to a diameter of one of the plurality of through-holes ranges from 2 to 20, however Okesaku teaches in [13] the aspect ratio/ratio of length/depth to diameter affects the backflow of plasma and thus is a result effective parameter; it would be obvious to those skilled in the art at invention time to optimize the claimed ratio in order to control the plasma backflow; for optimization of ranges see MPEP 2144.05.  
 	Regarding claim 13. Chen in view of Na and Okesaku teaches the plasma system of claim 12, wherein the ratio of the depth to the diameter of one of the plurality of through-holes is 7, 10, or 14 (see claim 12 via optimization).
 	Regarding claim 15. Chen in view of Na teaches the plasma system of claim 14, wherein a ratio of a depth to a diameter of one of the plurality of through holes ranges from 12 to 30 or ranges from 8.5 to 18 (further in view of Okesaku, via optimization see claim 12).  
 	

Allowable Subject Matter
Claim 5, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a plasma system including the intervening claimed matter from claims 1, 4, wherein: the second lower surface and the first adapter form a second gas passage; and the first adapter  includes a first gas passage, a gas outlet end of the first gas passage being communicated with the second gas passage, so that reaction gas enters the first chamber after passing through the first gas passage and the second gas passage as cited in claim 5 and a plasma system including the intervening claimed matter from claims 1, 18, further comprising a second adapter, including an annular bottom arranged on the dielectric window and an annular top; a top cover arranged above the dielectric window, and including a conductive material; and a shield member, including an annular main body surrounding on an inner side of the dielectric window in a circumferential direction of the dielectric window; and an annular extension member, extending from the annular main body and placed over the annular bottom as cited in claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718